Citation Nr: 0802697	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  00-11 392	)	DATE
	)
      RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service Disabled Veterans Insurance (RH) 
under 38 U.S.C.A. § 1922(a).

(The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for asthma, entitlement to service connection for 
asthma claimed as secondary to the veteran's service-
connected depressive disorder, residuals of a back injury, 
chronic obstructive pulmonary disease secondary to exposure 
to ionizing and non-ionizing radiation, a lung disability due 
to tobacco use or nicotine dependence incurred during 
service, residuals of a neck injury, residuals of a head 
injury, and residuals of chemical exposure, and entitlement 
to an effective date earlier than February 5, 1999, for a 
grant of service connection for a depressive disorder, will 
be addressed in a separate decision)




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1959 until 
December 1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2002 decision of the Department of 
Veterans Affairs (VA), Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania, that denied 
eligibility for RH insurance under 38 U.S.C.A. § 1922(a) 
(West 2002).

This matter was previously before the Board in September 
2005.  At that time, a remand was ordered to comply with the 
veteran's request for a hearing before a Veterans Law Judge 
sitting at the RO.  Such hearing was scheduled in December 
2005.  The veteran received notice of such hearing in 
correspondence dated in November 2005.  

As indicated on the copy of the letter associated with the 
claims folder, the veteran arrived for his scheduled hearing 
but refused to offer testimony because his attorney was not 
present.  The evidence reflects that his attorney was not 
notified of the hearing.

The veteran had been represented by Richard A. Lapointe, 
Attorney at Law; however, such representation was revoked in 
a March 2006 communication from that attorney.  That same 
month, the Board sent the veteran a letter advising him of 
his options in proceeding with his appeal.  He was informed 
of his right to appoint a Veterans' Service Organization, or 
another private attorney/agent, to represent him in his 
appeal.  

He was also apprised of his right to represent himself.  He 
was instructed to inform VA of his decision within 30 days.  
It was explained that if he did not respond within that 
timeframe, it would be assumed that he intended to represent 
himself.  The veteran did not reply to that correspondence 
and at this juncture is unrepresented.  

The matter returned before the Board in June 2006.  At that 
time, the veteran's insurance claim was denied.  He appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  While such appeal was pending, he 
also filed correspondence with the Board that was construed 
as a motion for reconsideration of the June 2006 decision.  

In October 2006, the Court stayed the proceedings to enable 
the Board to consider whether to grant the motion for 
reconsideration.  In a March 2007 to the veteran, the Board 
indicated that it did not at that time have jurisdiction to 
vacate the June 2006 decision.  

However, the letter indicated that the Board would advise the 
Court of its willingness to schedule the veteran for a 
personal hearing before a Veterans Law Judge.  It was 
explained that the June 2006 decision would be vacated if the 
veteran reported for the scheduled hearing.  If the veteran 
did not appear for such hearing, the June 2006 decision would 
remain final.  

In June 2007, the Board again sent a letter to the veteran.  
The veteran was advised to disregard the earlier letter.  It 
was indicated that the motion for reconsideration was granted 
but stayed pending leave granted by the Court in response to 
a motion for remand returning jurisdiction to the Board in 
accordance with Cerullo v. Derwinski, 1 Vet.App. 195 (1991).  

It was noted that if the Court granted leave to the Board to 
reconsider the June 2006 decision, the veteran would be 
entitled to a period of 60 days from the date of the Court's 
order remanding the matters to submit further argument to the 
reconsideration panel, as set forth under 38 C.F.R. 
§ 20.1001(c)(2).  The veteran was advised of his right to 
waive such 60-day period, if he so desired, and forms were 
included toward this end.  

In August 2007, in response to an unopposed motion for 
remand, a Court order remanded the matter back to the Board 
for reconsideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As previously noted, the veteran has requested a hearing 
before a Veteran's Law Judge at the local RO.  Such hearing 
has not been provided.  Moreover, the record does not 
indicate that the veteran has withdrawn his hearing request.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for an in-
person hearing before a traveling 
Veteran's Law Judge at the Montgomery, 
Alabama RO.  The veteran should be 
apprised of the next available date for 
such a hearing, and should be informed of 
his right to have a videoconference 
hearing as an alternative.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


			
                  L. HOWELL                                               
J.A. MARKEY
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



